As filed with the Securities and Exchange Commission on September 13, 2016 File Nos. 333-208873 and 811-23124 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 8 [X] Franklin Templeton ETF Trust (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (954) 527-7500 CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on October 14, 2016 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment to the Registrant’s registration statement on Form N-1A relates only to the prospectus and statement of additional information (“SAI”) of the Franklin Liberty International Opportunities ETF series of the Registrant and does not otherwise delete, amend, or supersede any information relating to any other series of the Registrant. Explanatory Notes Post-Effective Amendment No. 1 to the Registrant’s Registration Statement on Form N-1A (“PEA 1”), relating only to the Franklin Liberty International Opportunities ETF, the Franklin Liberty U.S. Low Volatility ETF and the Franklin Liberty Investment Grade
